OPINION — AG — **** SALARY INCREASE OF COUNTY SUPERINTENDENT OF SCHOOLS **** (1) ALL COUNTY SUPERINTENDENTS OF SCHOOLS IN OKLAHOMA ARE ELIGIBLE TO RECEIVE THE SALARY INCREASES PROVIDED BY 70 O.S. 1970 Supp. 18-10, [70-18-10](A) AND 70 O.S. 1970 Supp., 1210.53 [70-1210.53]  (2) THE STATE BOARD OF EDUCATION CAN LEGALLY MAKE PAYMENT TO COUNTY SUPERINTENDENTS FROM FUNDS APPROPRIATED FOR THE FISCAL YEAR OF 1970, PROVIDED SUFFICIENT FUNDS ARE AVAILABLE TO PAY SUCH INDIVIDUALS. CITE: 70 O.S. 1970 Supp. 1-18, [70-1-18](A) (GARY F. GLASGOW)